
	

114 HR 832 IH: Veterans Employment and Training Service Longitudinal Study Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 832
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2015
			Mr. Cook (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Labor to enter into a contract
			 for the conduct of a longitudinal study of the job counseling, training,
			 and placement services for veterans provided by the Secretary, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Employment and Training Service Longitudinal Study Act of 2015. 2.Longitudinal study of job counseling, training, and placement service for veterans (a)In generalChapter 41 of title 38, United States Code, is amended by adding at the end the following new section:
				
					4115.Longitudinal study of job counseling, training, and placement service for veterans
						(a)Study required
 (1)The Secretary shall enter into a contract with a non-government entity to conduct a longitudinal study of a statistically valid sample of each of the groups of individuals described in paragraph (2). The contract shall provide for the study of each such group over a period of at least five years.
 (2)The groups of individuals described in this paragraph are the following: (A)Veterans who have received intensive services.
 (B)Veterans who did not receive intensive services but who otherwise received services under this chapter.
 (C)Veterans who did not seek or receive services under this chapter. (3)The study required by this subsection shall include the collection of the following information for each individual who participates in the study:
 (A)The average number of months such individual served on active duty. (B)The distribution of disability ratings of such individual.
 (C)Any unemployment benefits received by such individual. (D)The average number of months such individual was employed during the year covered by the report.
 (E)The average annual starting and ending salaries of any such individual who was employed during the year covered by the report.
 (F)The average annual income of such individual. (G)The average total household income of such individual for the year covered by the report.
 (H)The percentage of such individuals who own their principal residences. (I)The employment status of such individual.
 (J)In the case of such an individual who received services under this chapter, whether the individual believes that any service provided by a disabled veterans’ outreach specialist or local veterans’ employment representative helped the individual to become employed.
 (K)In the case of such an individual who believes such a service helped the individual to become employed, whether—
 (i)the individual retained the position of employment for a period of one year or longer; and (ii)the individual believes such a service helped the individual to secure a higher wage or salary.
 (L)The conditions under which such individual was discharged or released from the Armed Forces. (M)Whether such individual has used any educational assistance to which the individual is entitled under this title.
 (N)Whether such individual has participated in a rehabilitation program under chapter 31 of this title.
 (O)Demographic information about such individual. (P)Such other information as the Secretary determines appropriate.
								(b)Annual Reports
 (1)By not later than July 1 of each year covered by the study required under subsection (a), the Secretary shall submit to the Committees on Veterans' Affairs of the Senate and House of Representatives a report on the outcomes of the study during the preceding year.
 (2)The Secretary shall include in each annual report submitted under paragraph (1) any information the Secretary determines is necessary to determine the long-term outcomes of the individuals in the groups described in subsection (a)(2)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						4115. Longitudinal study of job counseling, training, and placement service for veterans..
			
